                                IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF KANSAS

DREYMOOR FERTILIZERS OVERSEAS              )
PTE. LTD. a Singapore entity,              )
                                           )
             Petitioner/Judgment Creditor, )
                                           )
vs.                                        )                Case No. 6:20-mc-00105-EFM
                                           )
AVAGRO, LLC, a Kansas limited liability    )
company, and UAB AVAGRO, a Lithuanian )
corporation,                               )
                                           )
             Respondents/Judgment Debtors. )
                                           )


            ORDER GRANTING MOTION FOR ENTRY OF FINAL JUDGMENT

         Having considered the Motion for Entry of Final Judgment Pursuant to Federal Rule of

Civil Procedure 54(b) and Memorandum in Support (Doc 46) filed May 29, 2020, and for good

cause shown, the Court finds that said motion should be granted.

         IT IS THEREFORE ORDERED that Plaintiff’s Motion for Entry of Final Judgment, Doc.

46, is GRANTED.

         Dated this 10th day of July, 2020.




                                              Eric F. Melgren, District Court Judge




                                                 1
CORE/3519744.0002/160416254.1
